Exhibit INTERNATIONAL COAL GROUP, INC. LIST OF SUBSIDIARIES Name of Subsidiary Jurisdictionof Incorporationor Organization Bronco Mining Company, Inc. WV CoalQuest Development LLC DE Hawthorne Coal Company, Inc. WV Hunter Ridge, Inc. DE Hunter Ridge Coal Company DE Hunter Ridge Holdings, Inc. DE ICG ADDCAR Systems, LLC DE ICG Beckley, LLC DE ICG East Kentucky, LLC DE ICG Eastern Land, LLC DE ICG Eastern, LLC DE ICG Hazard Land, LLC DE ICG Hazard, LLC DE ICG Illinois, LLC DE ICG Knott County, LLC DE ICG Natural Resources, LLC DE ICG Tygart Valley, LLC DE ICG, Inc. DE ICG, LLC DE Juliana Mining Company, Inc. WV King Knob Coal Co., Inc. WV Marine Coal Sales Company DE Melrose Coal Company, Inc. WV Patriot Mining Company, Inc. WV Powell Mountain Energy, LLC DE Simba Group, Inc. DE The Sycamore Group, LLC (1) WV Upshur Property, Inc. DE Vindex Energy Corporation WV White Wolf Energy, Inc. VA Wolf Run Mining Company WV (1) The Sycamore Group, LLC is a joint venture between Wolf Run Mining Company and Emily Gibson Coal Co., Inc. Each company owns 50% of the membership interest of The Sycamore Group, LLC.
